1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9    TACUMA J. M’WANZA,                                Case No. 3:16-cv-00590-MMD-WGC

10                                       Plaintiff,                    ORDER
            v.
11
     Q. BYRNA et al.,
12
                                     Defendants.
13

14          This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by
15   a former state prisoner. On September 18, 2017, this Court ordered Plaintiff to file a fully
16   complete application to proceed in forma pauperis for non-prisoners or pay the full filing
17   fee of $400.00 within thirty (30) days from the date of that order. (ECF No. 7 at 2.) Because
18   Plaintiff did not comply, the Court dismissed this action without prejudice on October 27,
19   2017. (ECF No. 8.)
20          On October 4, 2018, Plaintiff filed two motions. The first is a motion to stay. (ECF
21   No. 11.) Because there is no longer an active case pending, the Court denies the motion
22   to stay as moot.
23          The second is a motion to revive this action. (ECF No. 12.) Plaintiff explained in
24   that motion that for various reasons he did not receive the Court’s order and because of
25   his status as homeless at the time, he “overlooked and forgot that [he] had filed this civil
26   action.” (Id. at 2.) The Court construes Plaintiff’s motion as a request that the Court
27   reconsider its dismissal order. So construed, Plaintiff’s motion is denied.
28
1           A motion to reconsider must set forth “some valid reason why the court should

2    reconsider its prior decision” and set “forth facts or law of a strongly convincing nature to

3    persuade the court to reverse its prior decision.” Frasure v. United States, 256 F.Supp.2d

4    1180, 1183 (D. Nev. 2003). Even accepting Plaintiff’s explanation that he provided the

5    Court with his brother’s address, but his brother had moved, and he was homeless for a

6    period of time, Plaintiff failed to provide a valid reason for his failure to timely notify the

7    Court of his updated address when his situation changed. In fact, Plaintiff waited almost

8    a year to file his current motions. By his own account, he forgot that he filed this action.

9    Accordingly, the Court finds that Plaintiff has not offered a valid reason to warrant
10   reconsideration.

11          It is therefore ordered that Plaintiff’s motion to stay (ECF No. 11) and motion to

12   revive lawsuit (ECF No. 12) are denied.

13

14          DATED THIS 5th day of October 2018.
15

16
                                                        MIRANDA M. DU
17                                                      UNITED STATES DISTRICT JUDGE
18

19
20

21

22

23

24

25

26
27

28

                                                   2
